(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    ALLEN ET AL. v. COOPER, GOVERNOR OF NORTH
                    CAROLINA, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

   No. 18–877.      Argued November 5, 2019—Decided March 23, 2020
In 1996, a marine salvage company named Intersal, Inc., discovered the
  shipwreck of the Queen Anne’s Revenge off the North Carolina coast.
  North Carolina, the shipwreck’s legal owner, contracted with Intersal
  to conduct recovery operations. Intersal, in turn, hired videographer
  Frederick Allen to document the efforts. Allen recorded videos and
  took photos of the recovery for more than a decade. He registered
  copyrights in all of his works. When North Carolina published some
  of Allen’s videos and photos online, Allen sued for copyright infringe-
  ment. North Carolina moved to dismiss the lawsuit on the ground of
  state sovereign immunity. Allen countered that the Copyright Remedy
  Clarification Act of 1990 (CRCA) removed the States’ sovereign im-
  munity in copyright infringement cases. The District Court agreed
  with Allen, finding in the CRCA’s text a clear congressional intent to
  abrogate state sovereign immunity and a proper constitutional basis
  for that abrogation. The court acknowledged that Florida Prepaid
  Postsecondary Ed. Expense Bd. v. College Savings Bank, 527 U.S. 627,
  precluded Congress from using its Article I powers—including its au-
  thority over copyrights—to deprive States of sovereign immunity. But
  the court held that Congress could accomplish its objective under Sec-
  tion 5 of the Fourteenth Amendment. The Fourth Circuit reversed,
  reading Florida Prepaid to prevent recourse to both Article I and Sec-
  tion 5.
Held: Congress lacked authority to abrogate the States’ immunity from
 copyright infringement suits in the CRCA. Pp. 4–17.
    (a) In general, a federal court may not hear a suit brought by any
 person against a nonconsenting State. But such suits are permitted if
 Congress has enacted “unequivocal statutory language” abrogating
2                           ALLEN v. COOPER

                                  Syllabus

    the States’ immunity from suit, Seminole Tribe of Fla. v. Florida, 517
U.S. 44, 56, and some constitutional provision allows Congress to have
    thus encroached on the States’ sovereignty. Congress used clear lan-
    guage to abrogate the States’ immunity from copyright infringement
    suits in the CRCA. Allen contends that Congress’s constitutional
    power to do so arises either from the Intellectual Property Clause, Art.
    I, §8, cl. 8, or from Section 5 of the Fourteenth Amendment, which au-
    thorizes Congress to “enforce” the commands of the Due Process
    Clause. Each contention is foreclosed by precedent. Pp. 4–6.
       (b) The Intellectual Property Clause enables Congress to grant both
    copyrights and patents. In Allen’s view, Congress’s authority to abro-
    gate sovereign immunity from copyright suits naturally follows, in or-
    der to “secur[e]” a copyright holder’s “exclusive Right” as against a
    State’s intrusion. But that theory was rejected in Florida Prepaid.
    That case considered the constitutionality of the Patent Remedy Act,
    which, like the CRCA, attempted to put “States on the same footing
    as private parties” in patent infringement lawsuits. 527 U.S., at 647,
    648. Florida Prepaid acknowledged that Congress’s goal of providing
    uniform remedies in infringement cases was a “proper Article I con-
    cern,” but held that Seminole Tribe precluded Congress from using its
    Article I powers “to circumvent” the limits sovereign immunity
    “place[s] upon federal jurisdiction,” 517 U.S., at 73. For the same rea-
    son, Article I cannot support the CRCA. Allen reads Central Va. Com-
    munity College v. Katz, 546 U.S. 356 to have replaced Seminole Tribe’s
    general rule with a clause-by-clause approach to evaluating whether a
    particular constitutional provision allows the abrogation of sovereign
    immunity. But Katz rested on the unique history of the Bankruptcy
    Clause. 546 U.S., at 369, n. 9. And even if the limits of Katz’s holding
    were not so clear, Florida Prepaid, together with stare decisis, would
    doom Allen’s argument. Overruling Florida Prepaid would require a
    “special justification,” over and above the belief “that the precedent
    was wrongly decided,” Halliburton Co. v. Erica P. John Fund, Inc., 573
U.S. 258, 266, which Allen does not offer. Pp. 6–10.
       (c) Section 5 of the Fourteenth Amendment allows Congress to ab-
    rogate the States’ immunity as part of its power “to enforce” the
    Amendment’s substantive prohibitions. City of Boerne v. Flores, 521
U.S. 507, 519. For Congress’s action to fall within its Section 5 au-
    thority, “[t]here must be a congruence and proportionality between the
    injury to be prevented or remedied and the means adopted to that
    end.” Id., at 520. This test requires courts to consider the nature and
    extent of state conduct violating the Fourteenth Amendment and to
    examine the scope of Congress’s response to that injury. Florida Pre-
    paid again serves as the critical precedent. There, the Court defined
                     Cite as: 589 U. S. ____ (2020)                    3

                                Syllabus

  the scope of unconstitutional patent infringement as intentional con-
  duct for which there is no adequate state remedy. 527 U.S., at 642–
  643, 645. Because Congress failed to identify a pattern of unconstitu-
  tional patent infringement when it enacted the Patent Remedy Act,
  the Court held that the Act swept too far. Given the identical scope of
  the CRCA and Patent Remedy Act, this case could be decided differ-
  ently only if the CRCA responded to materially stronger evidence of
  unconstitutional infringement. But as in Florida Prepaid, the legisla-
  tive record contains thin evidence of infringement. Because this record
  cannot support Congress’s choice to strip the States of their sovereign
  immunity in all copyright infringement cases, the CRCA fails the “con-
  gruence and proportionality” test. Pp. 10–16.
895 F.3d 337, affirmed.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and ALITO, SOTOMAYOR, GORSUCH, and KAVANAUGH, JJ., joined, and in
which THOMAS, J., joined except for the final paragraph in Part II–A and
the final paragraph in Part II–B. THOMAS, J., filed an opinion concurring
in part and concurring in the judgment. BREYER, J., filed an opinion con-
curring in the judgment, in which GINSBURG, J., joined.
                        Cite as: 589 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 18–877
                                    _________________


 FREDERICK L. ALLEN, ET AL., PETITIONERS v. ROY
     A. COOPER, III, GOVERNOR OF NORTH
               CAROLINA, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                                 [March 23, 2020]

   JUSTICE KAGAN delivered the opinion of the Court.
   In two basically identical statutes passed in the early
1990s, Congress sought to strip the States of their sovereign
immunity from patent and copyright infringement suits.
Not long after, this Court held in Florida Prepaid Postsec-
ondary Ed. Expense Bd. v. College Savings Bank, 527 U.S.
627 (1999), that the patent statute lacked a valid constitu-
tional basis. Today, we take up the copyright statute. We
find that our decision in Florida Prepaid compels the same
conclusion.
                                           I
  In 1717, the pirate Edward Teach, better known as
Blackbeard, captured a French slave ship in the West In-
dies and renamed her Queen Anne’s Revenge. The vessel
became his flagship. Carrying some 40 cannons and 300
men, the Revenge took many prizes as she sailed around the
Caribbean and up the North American coast. But her reign
over those seas was short-lived. In 1718, the ship ran
aground on a sandbar a mile off Beaufort, North Carolina.
Blackbeard and most of his crew escaped without harm.
2                     ALLEN v. COOPER

                      Opinion of the Court

Not so the Revenge. She sank beneath the waters, where
she lay undisturbed for nearly 300 years.
   In 1996, a marine salvage company named Intersal, Inc.,
discovered the shipwreck. Under federal and state law, the
wreck belongs to North Carolina. See 102 Stat. 433, 43
U.S. C. §2105(c); N. C. Gen. Stat. Ann. §121–22 (2019).
But the State contracted with Intersal to take charge of the
recovery activities. Intersal in turn retained petitioner
Frederick Allen, a local videographer, to document the op-
eration. For over a decade, Allen created videos and photos
of divers’ efforts to salvage the Revenge’s guns, anchors, and
other remains. He registered copyrights in all those works.
   This suit arises from North Carolina’s publication of some
of Allen’s videos and photos. Allen first protested in 2013
that the State was infringing his copyrights by uploading
his work to its website without permission. To address that
allegation, North Carolina agreed to a settlement paying
Allen $15,000 and laying out the parties’ respective rights
to the materials. But Allen and the State soon found them-
selves embroiled in another dispute. Allen complained that
North Carolina had impermissibly posted five of his videos
online and used one of his photos in a newsletter. When the
State declined to admit wrongdoing, Allen filed this action
in Federal District Court. It charges the State with copy-
right infringement (call it a modern form of piracy) and
seeks money damages.
   North Carolina moved to dismiss the suit on the ground
of sovereign immunity. It invoked the general rule that fed-
eral courts cannot hear suits brought by individuals against
nonconsenting States. See State Defendants’ Memoran-
dum in No. 15–627 (EDNC), Doc. 50, p. 7. But Allen re-
sponded that an exception to the rule applied because Con-
gress had abrogated the States’ sovereign immunity from
suits like his. See Plaintiffs’ Response, Doc. 57, p. 7. The
Copyright Remedy Clarification Act of 1990 (CRCA or Act)
                     Cite as: 589 U. S. ____ (2020)                     3

                          Opinion of the Court

provides that a State “shall not be immune, under the Elev-
enth Amendment [or] any other doctrine of sovereign im-
munity, from suit in Federal court” for copyright infringe-
ment. 17 U.S. C. §511(a). And the Act specifies that in
such a suit a State will be liable, and subject to remedies,
“in the same manner and to the same extent as” a private
party. §501(a); see §511(b).1 That meant, Allen contended,
that his suit against North Carolina could go forward.
  The District Court agreed. Quoting the CRCA’s text, the
court first found that “Congress has stated clearly its intent
to abrogate sovereign immunity for copyright claims
against a state.” 244 F. Supp. 3d 525, 533 (EDNC 2017).
And that abrogation, the court next held, had a proper con-
stitutional basis. Florida Prepaid and other precedent, the
District Court acknowledged, precluded Congress from
using its Article I powers—including its authority over
copyrights—to take away a State’s sovereign immunity.
See 244 F. Supp. 3d, at 534. But in the court’s view, Florida
Prepaid left open an alternative route to abrogation. Given
the States’ “pattern” of “abus[ive]” copyright infringement,
the court held, Congress could accomplish its object under
Section 5 of the Fourteenth Amendment. 244 F. Supp. 3d,
at 535.
  On interlocutory appeal, the Court of Appeals for the
Fourth Circuit reversed. It read Florida Prepaid to prevent
recourse to Section 5 no less than to Article I. A Section 5
abrogation, the Fourth Circuit explained, must be “congru-
ent and proportional” to the Fourteenth Amendment injury
——————
  1 The CRCA served as the model for the Patent and Plant Variety Pro-

tection Clarification Act (Patent Remedy Act), passed two years later
(and repudiated by this Court in Florida Prepaid, see supra, at 1). Using
the same language, the latter statute provided that a State “shall not be
immune, under the [E]leventh [A]mendment [or] any other doctrine of
sovereign immunity, from suit in Federal court” for patent infringement.
§2, 106 Stat. 4230. And so too, the statute specified that in such a suit,
a State will be liable, and subject to remedies, “in the same manner and
to the same extent as” a private party. Ibid.
4                         ALLEN v. COOPER

                          Opinion of the Court

it seeks to remedy. 895 F.3d 337, 350 (2018). Florida Pre-
paid had applied that principle to reject Congress’s at-
tempt, in the Patent Remedy Act, to abolish the States’ im-
munity from patent infringement suits. See 527 U.S., at
630. In the Fourth Circuit’s view, nothing distinguished
the CRCA. That abrogation, the court reasoned, was
“equally broad” and rested on a “similar legislative record”
of constitutional harm. 895 F.3d, at 352. So Section 5
could not save the law.
   Because the Court of Appeals held a federal statute inva-
lid, this Court granted certiorari. 587 U. S. ___ (2019). We
now affirm.
                                   II
   In our constitutional scheme, a federal court generally
may not hear a suit brought by any person against a non-
consenting State. That bar is nowhere explicitly set out in
the Constitution. The text of the Eleventh Amendment (the
single most relevant provision) applies only if the plaintiff
is not a citizen of the defendant State.2 But this Court has
long understood that Amendment to “stand not so much for
what it says” as for the broader “presupposition of our con-
stitutional structure which it confirms.” Blatchford v. Na-
tive Village of Noatak, 501 U.S. 775, 779 (1991). That
premise, the Court has explained, has several parts. First,
“each State is a sovereign entity in our federal system.”
Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996).
Next, “[i]t is inherent in the nature of sovereignty not to be
amenable to [a] suit” absent consent. Id., at 54, n. 13 (quot-
ing The Federalist No. 81, p. 487 (C. Rossiter ed. 1961) (A.
Hamilton)). And last, that fundamental aspect of sover-
eignty constrains federal “judicial authority.” Blatchford,
——————
  2 The Eleventh Amendment reads: “The Judicial Power of the United

States shall not be construed to extend to any suit in law or equity, com-
menced or prosecuted against one of the United States by Citizens of an-
other State, or by Citizens or Subjects of any Foreign State.”
                 Cite as: 589 U. S. ____ (2020)            5

                     Opinion of the Court
501 U.S., at 779.
   But not entirely. This Court has permitted a federal
court to entertain a suit against a nonconsenting State on
two conditions. First, Congress must have enacted “un-
equivocal statutory language” abrogating the States’ im-
munity from the suit. Seminole Tribe, 517 U.S., at 56 (in-
ternal quotation marks omitted); see Dellmuth v. Muth, 491
U.S. 223, 228 (1989) (requiring Congress to “mak[e] its in-
tention unmistakably clear”). And second, some constitu-
tional provision must allow Congress to have thus en-
croached on the States’ sovereignty. Not even the most
crystalline abrogation can take effect unless it is “a valid
exercise of constitutional authority.” Kimel v. Florida Bd.
of Regents, 528 U.S. 62, 78 (2000).
   No one here disputes that Congress used clear enough
language to abrogate the States’ immunity from copyright
infringement suits. As described above, the CRCA provides
that States “shall not be immune” from those actions in fed-
eral court. §511(a); see supra, at 2–3. And the Act specifies
that a State stands in the identical position as a private
defendant—exposed to liability and remedies “in the same
manner and to the same extent.” §501(a); see §511(b). So
there is no doubt what Congress meant to accomplish. In-
deed, this Court held in Florida Prepaid that the essentially
verbatim provisions of the Patent Remedy Act “could not
have [made] any clearer” Congress’s intent to remove the
States’ immunity. 527 U.S., at 635.
   The contested question is whether Congress had author-
ity to take that step. Allen maintains that it did, under ei-
ther of two constitutional provisions. He first points to the
clause in Article I empowering Congress to provide copy-
right protection. If that fails, he invokes Section 5 of the
Fourteenth Amendment, which authorizes Congress to “en-
force” the commands of the Due Process Clause. Neither
contention can succeed. The slate on which we write today
is anything but clean. Florida Prepaid, along with other
6                     ALLEN v. COOPER

                      Opinion of the Court

precedent, forecloses each of Allen’s arguments.
                               A
   Congress has power under Article I “[t]o promote the Pro-
gress of Science and useful Arts, by securing for limited
Times to Authors and Inventors the exclusive Right to
their respective Writings and Discoveries.” §8, cl. 8. That
provision—call it the Intellectual Property Clause—enables
Congress to grant both copyrights and patents. And the
monopoly rights so given impose a corresponding duty (i.e.,
not to infringe) on States no less than private parties. See
Goldstein v. California, 412 U.S. 546, 560 (1973).
   In Allen’s view, Congress’s authority to abrogate sover-
eign immunity from copyright suits naturally follows.
Abrogation is the single best—or maybe, he says, the only—
way for Congress to “secur[e]” a copyright holder’s “exclu-
sive Right[s]” as against a State’s intrusion. See Brief for
Petitioners 20 (quoting Art. I, §8, cl. 8). So, Allen contends,
the authority to take that step must fall within the Article
I grant of power to protect intellectual property.
   The problem for Allen is that this Court has already re-
jected his theory. The Intellectual Property Clause, as just
noted, covers copyrights and patents alike. So it was the
first place the Florida Prepaid Court looked when deciding
whether the Patent Remedy Act validly stripped the States
of immunity from infringement suits. In doing so, we
acknowledged the reason for Congress to put “States on the
same footing as private parties” in patent litigation. 527
U.S., at 647. It was, just as Allen says here, to ensure “uni-
form, surefire protection” of intellectual property. Reply
Brief 10. That was a “proper Article I concern,” we allowed.
527 U.S., at 648. But still, we said, Congress could not use
its Article I power over patents to remove the States’ im-
munity. We based that conclusion on Seminole Tribe v.
Florida, decided three years earlier. There, the Court had
held that “Article I cannot be used to circumvent” the limits
                  Cite as: 589 U. S. ____ (2020)            7

                      Opinion of the Court

sovereign immunity “place[s] upon federal jurisdiction.”
517 U.S., at 73. That proscription ended the matter. Be-
cause Congress could not “abrogate state sovereign immun-
ity [under] Article I,” Florida Prepaid explained, the Intel-
lectual Property Clause could not support the Patent
Remedy Act. 527 U.S., at 636. And to extend the point to
this case: if not the Patent Remedy Act, not its copyright
equivalent either, and for the same reason. Here too, the
power to “secur[e ]” an intellectual property owner’s “exclu-
sive Right” under Article I stops when it runs into sovereign
immunity. §8, cl. 8.
   Allen claims, however, that a later case offers an exit
ramp from Florida Prepaid. In Central Va. Community
College v. Katz, 546 U.S. 356, 359 (2006), we held that Ar-
ticle I’s Bankruptcy Clause enables Congress to subject
nonconsenting States to bankruptcy proceedings (there, to
recover a preferential transfer). We thus exempted the
Bankruptcy Clause from Seminole Tribe’s general rule that
Article I cannot justify haling a State into federal court. In
bankruptcy, we decided, sovereign immunity has no place.
But if that is true, Allen asks, why not say the same thing
here? Allen reads Katz as “adopt[ing] a clause-by-clause
approach to evaluating whether a particular clause of Arti-
cle I” allows the abrogation of sovereign immunity. Brief
for Petitioners 20. And he claims that the Intellectual Prop-
erty Clause “supplies singular warrant” for Congress to
take that step. Ibid. That is so, Allen reiterates, because
“Congress could not ‘secur[e]’ authors’ ‘exclusive Right’ to
their works if [it] were powerless” to make States pay for
infringing conduct. Ibid.
   But everything in Katz is about and limited to the Bank-
ruptcy Clause; the opinion reflects what might be called
bankruptcy exceptionalism. In part, Katz rested on the
“singular nature” of bankruptcy jurisdiction. 546 U.S., at
369, n. 9. That jurisdiction is, and was at the Founding,
“principally in rem”—meaning that it is “premised on the
8                     ALLEN v. COOPER

                      Opinion of the Court

debtor and his estate, and not on the creditors” (including a
State). Id., at 369–370 (internal quotation marks omitted).
For that reason, we thought, “it does not implicate States’
sovereignty to nearly the same degree as other kinds of ju-
risdiction.” Id., at 362. In remaining part, Katz focused on
the Bankruptcy Clause’s “unique history.” Id., at 369, n. 9.
The Clause emerged from a felt need to curb the States’ au-
thority. The States, we explained, “had wildly divergent
schemes” for discharging debt, and often “refus[ed] to re-
spect one another’s discharge orders.” Id., at 365, 377.
“[T]he Framers’ primary goal” in adopting the Clause was
to address that problem—to stop “competing sovereigns[ ]”
from interfering with a debtor’s discharge. Id., at 373. And
in that project, the Framers intended federal courts to play
a leading role. The nation’s first Bankruptcy Act, for exam-
ple, empowered those courts to order that States release
people they were holding in debtors’ prisons. See id., at 374.
So through and through, we thought, the Bankruptcy
Clause embraced the idea that federal courts could impose
on state sovereignty. In that, it was sui generis—again,
“unique”—among Article I’s grants of authority. Id., at 369,
n. 9.
   Indeed, Katz’s view of the Bankruptcy Clause had a yet
more striking aspect, which further separates it from any
other. The Court might have concluded from its analysis
that the Clause allows Congress to abrogate the States’ sov-
ereign immunity (as Allen argues the Intellectual Property
Clause does). But it did not; it instead went further. Rely-
ing on the above account of the Framers’ intentions, the
Court found that the Bankruptcy Clause itself did the abro-
gating. Id., at 379 (“[T]he relevant ‘abrogation’ is the one
effected in the plan of the [Constitutional] Convention”). Or
stated another way, we decided that no congressional abro-
gation was needed because the States had already “agreed
in the plan of the Convention not to assert any sovereign
immunity defense” in bankruptcy proceedings. Id., at 377.
                  Cite as: 589 U. S. ____ (2020)            9

                      Opinion of the Court

We therefore discarded our usual rule—which Allen accepts
as applying here—that Congress must speak, and indeed
speak unequivocally, to abrogate sovereign immunity.
Compare id., at 378–379 (“[O]ur decision today” does not
“rest[ ] on any statement Congress ha[s] made on the sub-
ject of state sovereign immunity”), with supra, at 5 (our or-
dinary rule). Our decision, in short, viewed bankruptcy as
on a different plane, governed by principles all its own.
Nothing in that understanding invites the kind of general,
“clause-by-clause” reexamination of Article I that Allen pro-
poses. See supra, at 7. To the contrary, it points to a good-
for-one-clause-only holding.
   And even if Katz’s confines were not so clear, Florida Pre-
paid, together with stare decisis, would still doom Allen’s
argument. As Allen recognizes, if the Intellectual Property
Clause permits the CRCA’s abrogation, it also would permit
the Patent Remedy Act’s. See Tr. of Oral Arg. 9 (predicting
that if his position prevailed, “ultimately, the Patent Rem-
edy Act would be revisited and properly upheld as a valid
exercise of Congress’s Article I power”). Again, there is no
difference between copyrights and patents under the
Clause, nor any material difference between the two stat-
utes’ provisions. See supra, at 3, and n. 1, 6. So we would
have to overrule Florida Prepaid if we were to decide this
case Allen’s way. But stare decisis, this Court has under-
stood, is a “foundation stone of the rule of law.” Michigan
v. Bay Mills Indian Community, 572 U.S. 782, 798 (2014).
To reverse a decision, we demand a “special justification,”
over and above the belief “that the precedent was wrongly
decided.” Halliburton Co. v. Erica P. John Fund, Inc., 573
U.S. 258, 266 (2014). Allen offers us nothing special at all;
he contends only that if the Court were to use a clause-by-
clause approach, it would discover that Florida Prepaid was
wrong (because, he says again, the decision misjudged Con-
gress’s authority under the Intellectual Property Clause).
See Brief for Petitioners 37; supra, at 6–7. And with that
10                    ALLEN v. COOPER

                      Opinion of the Court

charge of error alone, Allen cannot overcome stare decisis.
                               B
   Section 5 of the Fourteenth Amendment, unlike almost
all of Article I, can authorize Congress to strip the States of
immunity. The Fourteenth Amendment “fundamentally al-
tered the balance of state and federal power” that the orig-
inal Constitution and the Eleventh Amendment struck.
Seminole Tribe, 517 U.S., at 59. Its first section imposes
prohibitions on the States, including (as relevant here) that
none may “deprive any person of life, liberty, or property,
without due process of law.” Section 5 then gives Congress
the “power to enforce, by appropriate legislation,” those lim-
itations on the States’ authority. That power, the Court has
long held, may enable Congress to abrogate the States’ im-
munity and thus subject them to suit in federal court. See
Fitzpatrick v. Bitzer, 427 U.S. 445, 456 (1976).
   For an abrogation statute to be “appropriate” under Sec-
tion 5, it must be tailored to “remedy or prevent” conduct
infringing the Fourteenth Amendment’s substantive prohi-
bitions. City of Boerne v. Flores, 521 U.S. 507, 519 (1997).
Congress can permit suits against States for actual viola-
tions of the rights guaranteed in Section 1. See Fitzpatrick,
427 U.S., at 456. And to deter those violations, it can allow
suits against States for “a somewhat broader swath of con-
duct,” including acts constitutional in themselves. Kimel,
528 U.S., at 81. But Congress cannot use its “power to en-
force” the Fourteenth Amendment to alter what that
Amendment bars. See id., at 88 (prohibiting Congress from
“substantively redefin[ing]” the Fourteenth Amendment’s
requirements). That means a congressional abrogation is
valid under Section 5 only if it sufficiently connects to con-
duct courts have held Section 1 to proscribe.
   To decide whether a law passes muster, this Court has
framed a type of means-end test. For Congress’s action to
fall within its Section 5 authority, we have said, “[t]here
                 Cite as: 589 U. S. ____ (2020)           11

                     Opinion of the Court

must be a congruence and proportionality between the in-
jury to be prevented or remedied and the means adopted to
that end.” Boerne, 521 U.S., at 520. On the one hand,
courts are to consider the constitutional problem Congress
faced—both the nature and the extent of state conduct vio-
lating the Fourteenth Amendment. That assessment usu-
ally (though not inevitably) focuses on the legislative rec-
ord, which shows the evidence Congress had before it of a
constitutional wrong. See Florida Prepaid, 527 U.S., at
646. On the other hand, courts are to examine the scope of
the response Congress chose to address that injury. Here,
a critical question is how far, and for what reasons, Con-
gress has gone beyond redressing actual constitutional vio-
lations. Hard problems often require forceful responses
and, as noted above, Section 5 allows Congress to “enact[ ]
reasonably prophylactic legislation” to deter constitutional
harm. Kimel, 528 U.S., at 88; Boerne, 521 U.S., at 536
(Congress’s conclusions on that score are “entitled to much
deference”); supra, at 10. But “[s]trong measures appropri-
ate to address one harm may be an unwarranted response
to another, lesser one.” Boerne, 521 U.S., at 530. Always,
what Congress has done must be in keeping with the Four-
teenth Amendment rules it has the power to “enforce.”
   All this raises the question: When does the Fourteenth
Amendment care about copyright infringement? Some-
times, no doubt. Copyrights are a form of property. See Fox
Film Corp. v. Doyal, 286 U.S. 123, 128 (1932). And the
Fourteenth Amendment bars the States from “depriv[ing]”
a person of property “without due process of law.” But even
if sometimes, by no means always. Under our precedent, a
merely negligent act does not “deprive” a person of prop-
erty. See Daniels v. Williams, 474 U.S. 327, 328 (1986). So
an infringement must be intentional, or at least reckless, to
come within the reach of the Due Process Clause. See id.,
at 334, n. 3 (reserving whether reckless conduct suffices).
And more: A State cannot violate that Clause unless it fails
12                    ALLEN v. COOPER

                      Opinion of the Court

to offer an adequate remedy for an infringement, because
such a remedy itself satisfies the demand of “due process.”
See Hudson v. Palmer, 468 U.S. 517, 533 (1984). That
means within the broader world of state copyright infringe-
ment is a smaller one where the Due Process Clause comes
into play.
   Because the same is true of patent infringement, Florida
Prepaid again serves as the critical precedent. That deci-
sion defined the scope of unconstitutional infringement in
line with the caselaw cited above—as intentional conduct
for which there is no adequate state remedy. See 527 U.S.,
at 642–643, 645. It then searched for evidence of that sort
of infringement in the legislative record of the Patent Rem-
edy Act. And it determined that the statute’s abrogation of
immunity—again, the equivalent of the CRCA’s—was out
of all proportion to what it found. That analysis is the start-
ing point of our inquiry here. And indeed, it must be the
ending point too unless the evidence of unconstitutional in-
fringement is materially different for copyrights than pa-
tents. Consider once more, then, Florida Prepaid, now not
on Article I but on Section 5.
   In enacting the Patent Remedy Act, Florida Prepaid
found, Congress did not identify a pattern of unconstitu-
tional patent infringement. To begin with, we explained,
there was only thin evidence of States infringing patents at
all—putting aside whether those actions violated due pro-
cess. The House Report, recognizing that “many states
comply with patent law,” offered just two examples of pa-
tent infringement suits against the States. Id., at 640
(quoting H. R. Rep. No. 101–960, pt. 1, p. 38 (1990)). The
appellate court below, boasting some greater research
prowess, discovered another seven in the century-plus be-
tween 1880 and 1990. See 527 U.S., at 640. Even the bill’s
House sponsor conceded the lack of “any evidence” of “wide-
spread violation of patent laws.” Id., at 641 (quoting state-
ment of Rep. Kastenmeier). What was more, there was no
                  Cite as: 589 U. S. ____ (2020)            13

                      Opinion of the Court

evidence that any instance of infringement by States
crossed constitutional lines. Congress, we observed, “did
not focus” on intentional or reckless conduct; to the con-
trary, the legislative record suggested that “most state in-
fringement was innocent or at worst negligent.” Id., at 645.
And similarly, Congress “barely considered the availability
of state remedies for patent infringement.” Id., at 643. So,
we concluded, nothing could support the idea that States
were more than sporadically (if that) “depriving patent
owners of property without due process of law.” Id., at 646.
   Given that absence of evidence, Florida Prepaid held, the
Patent Remedy Act swept too far. Recall what the Patent
Remedy Act did—and did not. It abrogated sovereign im-
munity for any and every patent suit, thereby “plac[ing]
States on the same footing as private parties.” Id., at 647.
It did not set any limits. It did not, for example, confine the
abrogation to suits alleging “nonnegligent infringement or
infringement authorized [by] state policy.” Ibid. Neither
did it target States refusing to offer alternative remedies to
patent holders. No, it exposed all States to the hilt—on a
record that failed to show they had caused any discernible
constitutional harm (or, indeed, much harm at all). That
imbalance made it impossible to view the legislation “as re-
sponsive to, or designed to prevent, unconstitutional behav-
ior.” Id., at 646 (quoting Boerne, 521 U.S., at 532). The
statute’s “indiscriminate scope” was too “out of proportion”
to any due process problem. 527 U.S., at 646–647. It aimed
not to correct such a problem, but to “provide a uniform
remedy for patent infringement” writ large. Id., at 647.
The Patent Remedy Act, in short, did not “enforce” Section
1 of the Fourteenth Amendment—and so was not “appro-
priate” under Section 5.
   Could, then, this case come out differently? Given the
identical scope of the CRCA and Patent Remedy Act, that
could happen only if the former law responded to materially
14                    ALLEN v. COOPER

                      Opinion of the Court

stronger evidence of infringement, especially of the uncon-
stitutional kind. Allen points to a significant disparity in
how Congress created a record for the two statutes. See
Brief for Petitioners 7–10, 47–50. Before enacting the
CRCA, Congress asked the then-Register of Copyrights,
Ralph Oman, to submit a report about the effects of the
Eleventh Amendment on copyright enforcement. Oman
and his staff conducted a year-long examination, which in-
cluded a request for public comments eliciting letters from
about 40 copyright holders and industry groups. The final
158-page report concluded that “copyright proprietors have
demonstrated they will suffer immediate harm if they are
unable to sue infringing states in federal court.” Copyright
Office, Copyright Liability of States and the Eleventh
Amendment 103 (1988) (Oman Report). Is that report
enough, as Allen claims, to flip Florida Prepaid’s outcome
when it comes to copyright cases against the States?
   It is not. Behind the headline-grabbing conclusion, noth-
ing in the Oman Report, or the rest of the legislative record,
cures the problems we identified in Florida Prepaid. As an
initial matter, the concrete evidence of States infringing
copyrights (even ignoring whether those acts violate due
process) is scarcely more impressive than what the Florida
Prepaid Court saw. Despite undertaking an exhaustive
search, Oman came up with only a dozen possible examples
of state infringement. He listed seven court cases brought
against States (with another two dismissed on the merits)
and five anecdotes taken from public comments (but not
further corroborated). See Oman Report, at 7–9, 90–97. In
testifying about the report, Oman acknowledged that state
infringement is “not widespread” and “the States are not
going to get involved in wholesale violation of the copyright
laws.” Hearings on H. R. 1131 before the Subcommittee on
Courts, Intellectual Property, and the Administration of
Justice, 101st Cong., 1st Sess., 53 (1989) (House Hearings).
Indeed, he opined: “They are all respectful of the copyright
                  Cite as: 589 U. S. ____ (2020)            15

                      Opinion of the Court

law” and “will continue to respect the law”; what State, af-
ter all, would “want[ ] to get a reputation as a copyright pi-
rate?” Id., at 8. The bill’s House and Senate sponsors got
the point. The former admitted that “there have not been
any significant number” of copyright violations by States.
Id., at 48 (Rep. Kastenmeier). And the latter conceded he
could not currently see “a big problem.” Hearings on S. 497
before the Subcommittee on Patents, Copyrights and
Trademarks, 101st Cong., 1st Sess., 130 (1989) (Sen.
DeConcini). This is not, to put the matter charitably, the
stuff from which Section 5 legislation ordinarily arises.
   And it gets only worse. Neither the Oman Report nor any
other part of the legislative record shows concern with
whether the States’ copyright infringements (however few
and far between) violated the Due Process Clause. Of the
12 infringements listed in the report, only two appear in-
tentional, as they must be to raise a constitutional issue.
See Oman Report, at 7–8, 91 (describing a judicial finding
of “willful” infringement and a public comment charging
continued infringement after a copyright owner com-
plained). As Oman testified, the far greater problem was
the frequency of “honest mistakes” or “innocent” misunder-
standings; the benefit of the bill, he therefore thought,
would be to “guard against sloppiness.” House Hearings,
at 9. Likewise, the legislative record contains no informa-
tion about the availability of state-law remedies for copyright
infringement (such as contract or unjust enrichment
suits)—even though they might themselves satisfy due pro-
cess. Those deficiencies in the record match the ones Flor-
ida Prepaid emphasized. See 527 U.S., at 643–645. Here
no less than there, they signal an absence of constitutional
harm.
   Under Florida Prepaid, the CRCA thus must fail our
“congruence and proportionality” test. Boerne, 521 U.S., at
520. As just shown, the evidence of Fourteenth Amendment
injury supporting the CRCA and the Patent Remedy Act is
16                     ALLEN v. COOPER

                      Opinion of the Court

equivalent—for both, that is, exceedingly slight. And the
scope of the two statutes is identical—extending to every
infringement case against a State. It follows that the bal-
ance the laws strike between constitutional wrong and stat-
utory remedy is correspondingly askew. In this case, as in
Florida Prepaid, the law’s “indiscriminate scope” is “out of
proportion” to any due process problem. 527 U.S., at 646–
647; see supra, at 13. In this case, as in that one, the statute
aims to “provide a uniform remedy” for statutory infringe-
ment, rather than to redress or prevent unconstitutional
conduct. 527 U.S., at 647; see supra, at 13. And so in this
case, as in that one, the law is invalid under Section 5.
  That conclusion, however, need not prevent Congress
from passing a valid copyright abrogation law in the future.
In doing so, Congress would presumably approach the issue
differently than when it passed the CRCA. At that time,
the Court had not yet decided Seminole Tribe, so Congress
probably thought that Article I could support its all-out ab-
rogation of immunity. See supra, at 6. And to the extent it
relied on Section 5, Congress acted before this Court cre-
ated the “congruence and proportionality” test. See supra,
at 11. For that reason, Congress likely did not appreciate
the importance of linking the scope of its abrogation to the
redress or prevention of unconstitutional injuries—and of
creating a legislative record to back up that connection. But
going forward, Congress will know those rules. And under
them, if it detects violations of due process, then it may en-
act a proportionate response. That kind of tailored statute
can effectively stop States from behaving as copyright pi-
rates. Even while respecting constitutional limits, it can
bring digital Blackbeards to justice.
                             III
  Florida Prepaid all but prewrote our decision today. That
precedent made clear that Article I’s Intellectual Property
                  Cite as: 589 U. S. ____ (2020)           17

                      Opinion of the Court

Clause could not provide the basis for an abrogation of sov-
ereign immunity. And it held that Section 5 of the Four-
teenth Amendment could not support an abrogation on a
legislative record like the one here. For both those reasons,
we affirm the judgment below.
                                             It is so ordered.
                  Cite as: 589 U. S. ____ (2020)             1

                       HOMAS, of
                     TOpinion J.,Tconcurring
                                   HOMAS, J.


SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 18–877
                          _________________


 FREDERICK L. ALLEN, ET AL., PETITIONERS v. ROY
     A. COOPER, III, GOVERNOR OF NORTH
               CAROLINA, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                        [March 23, 2020]

   JUSTICE THOMAS, concurring in part and concurring in
the judgment.
   I agree with the Court’s conclusion that the Copyright
Remedy Clarification Act of 1990, 17 U.S. C. §501 et seq.,
does not validly abrogate States’ sovereign immunity. But
I cannot join the Court’s opinion in its entirety. I write sep-
arately to note two disagreements and one question that re-
mains open for resolution in a future case.
   First, although I agree that Florida Prepaid Postsecond-
ary Ed. Expense Bd. v. College Savings Bank, 527 U.S. 627
(1999), is binding precedent, I cannot join the Court’s dis-
cussion of stare decisis. The Court claims we need “ ‘special
justification[s]’ ” to overrule precedent because error alone
“cannot overcome stare decisis.” Ante, at 9–10. That ap-
proach “does not comport with our judicial duty under Arti-
cle III.” Gamble v. United States, 587 U. S. ___, ___ (2019)
(THOMAS, J., concurring) (slip op., at 2). If our decision in
Florida Prepaid were demonstrably erroneous, the Court
would be obligated to “correct the error, regardless of
whether other factors support overruling the precedent.”
587 U. S., at ___–___ (same) (slip op., at 8–9).
   Here, adherence to our precedent is warranted because
petitioners have not demonstrated that our decision in Flor-
2                          ALLEN v. COOPER

                          Opinion of THOMAS, J.

ida Prepaid “is incorrect, much less demonstrably errone-
ous.” Gamble, 587 U. S., at ___ (same) (slip op., at 17). The
Court in Florida Prepaid correctly concluded that “Con-
gress may not abrogate state sovereign immunity pursuant
to its Article I powers,” including its powers under the In-
tellectual Property Clause. 527 U.S., at 636 (citing Semi-
nole Tribe of Fla. v. Florida, 517 U.S. 44, 72–73 (1996)).
Petitioners’ claims to the contrary are unpersuasive.*
   Second, I do not join the Court’s discussion regarding fu-
ture copyright legislation. In my view, we should opine on
“only the case before us in light of the record before us.”
Manhattan Community Access Corp. v. Halleck, 587 U. S.
___, ___ (2019) (slip op., at 15). We should not purport to
advise Congress on how it might exercise its legislative au-
thority, nor give our blessing to hypothetical statutes or leg-
islative records not at issue here.
   Finally, I believe the question whether copyrights are
property within the original meaning of the Fourteenth
Amendment’s Due Process Clause remains open. The
Court relies on Fox Film Corp. v. Doyal, 286 U.S. 123
(1932), to conclude that “[c]opyrights are a form of prop-
erty.” Ante, at 11. But Fox Film Corp. addressed “property”
in the context of state tax laws, not the Due Process Clause.
286 U.S., at 128. And although we stated in Florida Pre-
paid that patents are “property” for due process purposes,
we did not analyze the Fourteenth Amendment’s text, and
neither of the cases we cited involved due process. 527
U.S., at 642 (citing Brown v. Duchesne, 19 How. 183, 197

——————
   *Because I adhere to our precedents regarding Article I and state sov-
ereign immunity, I continue to believe that Central Va. Community Col-
lege v. Katz, 546 U.S. 356 (2006), was wrongly decided. See id., at
379–385 (THOMAS, J., dissenting). The Court today rightfully limits that de-
cision to the Bankruptcy Clause context, calling it a “good-for-one-clause-
only holding.” Ante, at 9. I would go a step further and recognize that
the Court’s decision in Katz is not good for even that clause.
                  Cite as: 589 U. S. ____ (2020)            3

                     Opinion of THOMAS, J.

(1857); Consolidated Fruit-Jar Co. v. Wright, 94 U.S. 92,
96 (1877)); see also Merrill, The Landscape of Constitu-
tional Property, 86 Va. L. Rev. 885, 887 (2000) (noting that
the “Court has not always been attentive to the ‘property’
threshold” of the Due Process Clauses). Because the parties
agree that petitioners’ copyrights are property, and because
the Fourteenth Amendment does not authorize this stat-
ute’s abrogation of state sovereign immunity either way, we
need not resolve this open question today. I would, how-
ever, be willing to consider the matter in an appropriate
case.
   For these reasons, I join all of the Court’s opinion except
for the final paragraph in Part II–A and the final paragraph
in Part II–B.
                 Cite as: 589 U. S. ____ (2020)            1

               BREYER, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 18–877
                          _________________


 FREDERICK L. ALLEN, ET AL., PETITIONERS v. ROY
     A. COOPER, III, GOVERNOR OF NORTH
               CAROLINA, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                       [March 23, 2020]

  JUSTICE BREYER, with whom JUSTICE GINSBURG joins,
concurring in the judgment.
  The Constitution gives Congress certain enumerated
powers. One of them is set forth in the Intellectual Property
Clause: Congress may “promote the Progress of Science and
useful Arts, by securing for limited Times to Authors and
Inventors the exclusive Right to their respective Writings
and Discoveries.” Art. I, §8, cl. 8. “And the monopoly rights
so given,” the Court acknowledges, operate against “States
no less than private parties.” Ante, at 6. States, in other
words, have “a specific duty” not to infringe that “is as-
signed by law” and upon which “individual rights depend.”
Marbury v. Madison, 1 Cranch 137, 166 (1803). One might
therefore expect that someone injured by a State’s violation
of that duty could “resort to the laws of his country for a
remedy,” ibid., especially where, as here, Congress has
sought to provide one. Or more concretely, one might think
that Walt Disney Pictures could sue a State (or anyone else)
for hosting an unlicensed screening of the studio’s 2003
blockbuster film, Pirates of the Caribbean (or any one of its
many sequels).
  Yet the Court holds otherwise. In its view, Congress’
power under the Intellectual Property Clause cannot sup-
2                     ALLEN v. COOPER

               BREYER, J., concurring in judgment

port a federal law providing that, when proven to have pi-
rated intellectual property, States must pay for what they
plundered. Ante, at 6–10. To subject nonconsenting States
to private suits for copyright or patent infringement, says
the Court, Congress must endeavor to pass a more “tailored
statute” than the one before us, relying not on the Intellec-
tual Property Clause, but on §5 of the Fourteenth Amend-
ment. Ante, at 16. Whether a future legislative effort along
those lines will pass constitutional muster is anyone’s
guess. But faced with the risk of unfairness to authors and
inventors alike, perhaps Congress will venture into this
great constitutional unknown.
  That our sovereign-immunity precedents can be said to
call for so uncertain a voyage suggests that something is
amiss. Indeed, we went astray in Seminole Tribe of Fla. v.
Florida, 517 U.S. 44 (1996), as I have consistently main-
tained. See College Savings Bank v. Florida Prepaid Post-
secondary Ed. Expense Bd., 527 U.S. 666, 699–701 (1999)
(dissenting opinion); Federal Maritime Comm’n v. South
Carolina Ports Authority, 535 U.S. 743, 787–788 (2002)
(same). We erred again in Florida Prepaid Postsecondary
Ed. Expense Bd. v. College Savings Bank, 527 U.S. 627
(1999), by holding that Congress exceeded its §5 powers
when it passed a patent counterpart to the copyright stat-
ute at issue here. See id., at 652–664 (Stevens, J., dissent-
ing). But recognizing that my longstanding view has not
carried the day, and that the Court’s decision in Florida
Prepaid controls this case, I concur in the judgment. See
ante, 9–10, 15–16; Kimble v. Marvel Entertainment, LLC,
576 U.S. 446, 455–456 (2015); Franchise Tax Board of
California v. Hyatt, 587 U. S. ___, ___ (2019) (BREYER, J.,
dissenting).